DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         WANDA RUIZ, as Guardian of CARMEN OTERO, et al.,
                           Appellant,

                                     v.

                        JOHN H. REYNOLDS,
                             Appellee.

                              No. 4D21-3275

                               [July 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case No.
502019CA015681XXXXMB.

  Kimberly J. Fernandes of Kelley Kronenberg, P.A., Tallahassee, for
appellant.

  John H. Reynolds and Nicholas F. Demes of Reynolds & Reynolds, P.L.,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.